EXHIBIT 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (“Agreement”) is entered into on this 25th day of
July, 2012 between Waste Management, Inc. (the “Company”) and Grace Cowan (the
“Executive”).

This Agreement is binding upon, and extends to, the parties and their past and
present officers, directors, employees, shareholders, parent corporations,
subsidiaries, affiliates, partners, agents, representatives, heirs, executors,
assigns, administrators, successors, predecessors, family members, d/b/a’s,
assumed names, and insurers, whether specifically mentioned hereafter or not. A
reference to a party in this Agreement necessarily includes those persons and/or
entities described in the foregoing sentence.

PREAMBLE

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement in February 2011 (the “Employment Agreement”);

WHEREAS, pursuant to such Employment Agreement, Executive has been continuously
employed by the Company;

WHEREAS, the Company has notified Executive that her employment is being
terminated pursuant to Section 5(e) of said Employment Agreement, effective
August 31, 2012;

WHEREAS, the Employment Agreement states that upon a termination pursuant to
Section 5(e), Executive will receive certain severance benefits described in
Section 6(e) upon her execution of a waiver and release of claims;

WHEREAS, the Company and Executive now jointly desire to enter into this
Agreement to supplement the continuing provisions of said Employment Agreement
as set forth below; and

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the Company and Executive
hereby agree as follows:

1. Termination of Employment. The employment of Executive is terminated,
effective August 31, 2012 (“Employment Termination Date”). The parties agree
that Executive’s employment is being terminated pursuant to Section 5(e) of the
Employment Agreement.

Executive is entitled to the certain compensation and benefits set forth in
Section 6(e) (i) and (ii) of the Employment Agreement without her execution of a
release, as more specifically detailed in Exhibit A to this Agreement. It is
expressly agreed to and acknowledged by the parties that Executive is entitled
to the compensation and benefits set forth in Exhibit A whether or not she
executes this Agreement.



--------------------------------------------------------------------------------

2. Payment of Additional Consideration. In consideration of the premises and
promises herein contained, and subject to Executive executing and not revoking
this Agreement, it is agreed that the Company will provide Executive those
certain benefits specifically detailed in Exhibit B to this Agreement. The
benefits set forth in Exhibit B include those that Executive will receive under
Section 6(e) (iii) (iv) and (v) of the Employment Agreement and an additional
separation bonus upon the execution of a waiver and release of claims. It is
expressly agreed to and acknowledged by the parties that Executive is not
entitled to the benefits set forth in Exhibit B until such time as she executes
and does not revoke this Agreement. The Company shall withhold, or cause to be
withheld, from said payments all amounts required to be withheld pursuant to
federal, state or local tax laws.

The consideration set forth in this Paragraph 2 is in full, final and complete
settlement of any and all claims which Executive could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys’ fees). Executive acknowledges that such
consideration is being made as consideration for the releases set forth in
Paragraphs 4 and 5. Executive further acknowledges that the consideration set
forth in this Paragraph 2 are separate and distinct of and from each other, and
that either payment is independent valuable consideration for the release and
waiver set forth in Paragraphs 4 and 5.

3. Post-Notification Employment With The Company. From now until Executive’s
August 31, 2012 termination, the Company shall continue to employee Executive,
and Executive shall continue to be employed by the Company upon the terms and
subject to the conditions set forth in this Agreement. The period of Executive’s
continued employment with the Company under this Agreement shall commence
immediately and shall continue until August 31, 2012 (“Continued Employment
Period”). During the Continued Employment Period, Executive shall perform such
duties and have such responsibilities as may be assigned to her from time to
time by the Company’s Chief Executive Officer. It is expressly agreed that
Executive’s duties and responsibilities during such Continued Employment Period
shall be limited to providing advice and consulting support on the Company’s
Customer Experience projects as requested. Executive will not be expected to
manage the day-to-day activities of the Customer Experience Department.
Executive is not required to be present at the Company’s offices unless
specifically requested. The Company will reimburse Executive for all reasonable
pre-approved out-of-pocket business expenses incurred by Executive in accordance
with the Company’s customary practices and policies.

4. General Release. In exchange for the first payment made to Executive pursuant
to Paragraph 2, Executive releases and discharges Waste Management, its past and
present parent, subsidiary and affiliated companies, agents, directors,
officers, employees, and representatives, and all persons acting by, through,
under or in concert with Waste Management (collectively referred to as the
“Released Parties”), from any and all causes of action, claims, liabilities,
obligations, promises, agreements, controversies, damages, and expenses, known
or unknown, which Executive ever had, or now has, against the Released Parties
to the date of this Agreement. The claims Executive releases include, but are
not limited to, claims that the Released Parties:

 

2



--------------------------------------------------------------------------------

  •  

discriminated against Executive on the basis of her race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, veteran status, source of income,
entitlement to benefits, union activities, age or any other claim or right
Executive may have under the Age Discrimination in Employment Act (“ADEA”), or
any other status protected by local, state or federal laws, constitutions,
regulations, ordinances or executive orders; or

 

  •  

failed to give proper notice of this employment termination under the Workers
Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or

 

  •  

violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage
and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; Title VII of the Civil
Rights Act of 1964; the Older Workers Benefits Protection Act; the Americans
With Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating
to employment; or

 

  •  

violated its personnel policies, handbooks, any covenant of good faith and fair
dealing, or any contract of employment between Executive and any of the Released
Parties; or

 

  •  

violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family, and/or promissory estoppel; or

 

  •  

is in any way obligated for any reason to pay your damages, expenses, litigation
costs (including attorneys’ fees), bonuses, commissions, disability benefits,
compensatory damages, punitive damages, and/or interest.

Executive is not prohibited from making or asserting (a) any claim or right
under state workers’ compensation or unemployment laws, or (b) any claim or
right which by law cannot be waived. Executive waives, however, the right to
recover money if any federal, state or local government agency pursues a claim
on Executive’s behalf or on behalf of a class to which Executive may belong that
arises out of or relates to Executive’s employment or termination of employment.

For the purpose of giving a full and complete release, Executive covenants and
agrees that she has no pending claims or charges against the Release Parties,
and if she does so have, Executive agrees to promptly file all appropriate
papers requesting withdrawal and dismissal of such claims and for charges.
Executive understands and agrees that this Agreement includes all claims that
Executive may have and that Executive does not now know or suspect to exist in
Executive’s favor against the Released Parties, and that this Agreement
extinguishes those claims.

 

3



--------------------------------------------------------------------------------

Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission’s (“EEOC”) rights and responsibilities to enforce the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, or any other applicable law. Further, nothing in this
Agreement shall be construed as a basis for interfering with Executive’s
protected right to challenge the waiver of an ADEA claim under the Older Workers
Benefit Protection Act, or to file a charge with, or participate in an
investigation or proceeding conducted by, the EEOC, or any other state, federal
or local government entity; provided, however, if the EEOC or any other state,
federal or local government entity commences an investigation on Executive’s
behalf, Executive specifically waives and releases her right, if any, to recover
any monetary or other benefits of any sort whatsoever arising from any such
investigation, nor will she seek reinstatement to her former position with the
Company. Nothing in this Agreement shall be construed to waive a claim or right
that cannot be lawfully waived through private agreement.

Executive is not being asked to release any claims or rights under ADEA that may
arise after Executive executes this Agreement. However, any claims surrounding
the Company’s decision to end Executive’s employment are specifically released
and waived under the terms of this Agreement.

5. Covenant Not to Sue. Executive agrees not to sue any of the Released Parties
or become a party to a lawsuit on the basis of any claims of any type to date
that arise out of any aspect of Executive’s employment or termination of
employment. Executive understands that this is an affirmative promise by
Executive not to sue any of the Released Parties, which is in addition to
Executive’s general release and waiver of claims in Paragraphs 3 and 4. However,
nothing in this Agreement prevents Executive from bringing an action challenging
the validity of this Agreement. If Executive breaches this Agreement by suing
any of the Released Parties in violation of this Covenant Not to Sue, Executive
understands that (i) the Released Parties will be entitled to apply for and
receive an injunction to restrain any violation of this paragraph, and
(ii) Executive will be required to pay the Released Parties’ legal costs and
expenses, including reasonable attorney fees, associated with defending against
the lawsuit and enforcing the terms of this Agreement.

6. Application to all Forms of Relief. This Agreement applies to any relief no
matter how called, including without limitation, wages, back pay, front pay,
reinstatement, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

7. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Agreement is not to be construed in any way as an admission of
any liability whatsoever by any Released Party, any such liability being
expressly denied. The Executive also acknowledges and agrees that she has not,
with respect to any transaction or state of facts existing prior to the date
hereof, filed any Actions against any Released Party with any governmental
agency, court or tribunal.

 

4



--------------------------------------------------------------------------------

8. Acknowledgments. Executive has fully reviewed the terms of this Agreement,
acknowledges that she understands its terms, and states that she is entering
into this Agreement knowingly, voluntarily, and in full settlement of all claims
which existed in the past or which currently exist, that arise out of her
employment with Waste Management or the termination of her employment.

Executive acknowledges that she has had at least forty-five (45) days to
consider this General Release Agreement thoroughly, and Executive understands
that she has the right to consult with an attorney, before she signs below and
is advised to do so.

If Executive signs and returns this General Release Agreement before the end of
the 45-day period, she certifies that her acceptance of a shortened time period
is knowing and voluntary, and the Company did not — through fraud,
misrepresentation, a threat to withdraw or alter the offer before the 45-day
period expires, or by providing different terms to other employees who sign the
release before such time period expires — improperly encourage Executive to
sign.

Executive understands that she may revoke this General Release Agreement within
seven (7) days after she signs it. Executive’s revocation must be in writing and
submitted within the seven (7) day period to Mark Schwartz, via hand delivery or
via electronic delivery at: MarkSchwartz@wm.com. If Executive does not revoke
this General Release Agreement within the seven (7) day period, it becomes
irrevocable. Executive further understands that if she revokes this General
Release Agreement, she will not be eligible to receive the benefits described in
Exhibit B. All benefits described in Exhibit B will be processed as soon as
administratively possible after the end of this seven (7) day period.

Executive agrees and accepts that the termination of her employment giving rise
to her eligibility for benefits described above will not be construed to provide
or trigger any enhanced benefits under any equity-based compensation awards
previously granted to her, including, but not limited to, stock option awards,
restricted stock awards, restricted stock unit awards and/or performance share
unit awards. Such forms of enhanced benefits include, without limitation,
vesting beyond the date of termination of employment and/or an extended period
in which to exercise equity-based awards resulting from a termination of
employment by reason of retirement or resignation, as such terms are
contemplated with respect to each such award. Executive further agrees and
accepts that the terms and conditions of each equity-based incentive award shall
govern those awards, not withstanding any other representation, whether written
or oral, to the contrary.

9. Settlement and Acquisition of Goodwill. Executive waives and releases any and
all claims that the restrictive covenants contained in Paragraph 10 of the
Employment Agreement (the “Employment Agreement Restrictive Covenants”) are not
enforceable or are against public policy. Executive covenants not to file a
lawsuit or arbitration proceeding, pursue declaratory relief, or otherwise take
any legal action to challenge the enforceability of the Employment Agreement
Restrictive Covenants. The parties agree that the promise of continued
employment and the compensation and benefits associated with same referred to in
Exhibit B are, in part, consideration of the settlement of all disputes
regarding the enforceability and application of goodwill, trade secrets, and
confidential information developed by Executive in the course of her employment
with the Company. To help preserve the value of the goodwill, trade secrets, and

 

5



--------------------------------------------------------------------------------

confidential information acquired herewith, it is agreed that Executive will
comply with the Employment Agreement Restrictive Covenants (incorporated herein
by reference) for the periods of time set forth therein. It is specifically
agreed that the two-year Restricted Term set forth in Paragraph 10 of the
Employment Agreement and the restriction provided for therein shall commence
upon Executive’s termination of employment with the Company. In the event that
the Company, in its sole discretion, determines that Executive has engaged in
activities that violate the Employment Agreement Restrictive Covenants, the
Company shall have the right to discontinue and terminate Executive’s
employment. Such Termination of employment shall be in addition to and shall not
limit injunctive relief and/or any and all other rights and remedies that the
Company may have against Executive under the Employment Agreement or this
Agreement.

10. Assistance and Cooperation. Executive agrees that she will cooperate fully
with the Company and its counsel, upon their request, with respect to any
proceeding (including any litigation, arbitration, regulatory proceeding,
investigation or governmental action) that relates to matters with which
Executive was involved while she was an employee of the Company or with which
she has knowledge. Executive agrees to render such cooperation in a timely
fashion and to provide Company personnel and the company’s counsel with the full
benefit of her knowledge with respect to any such matter. The Company shall
reimburse Executive for actual and reasonable costs and expenses, including
reasonable attorney’s fees, related to her assistance in such matters. Executive
will remain an elected officer of the Company until the Employment Termination
Date. Accordingly, Executive will be entitled to benefit of the indemnity and
expense reimbursement provisions in Article Eighth of the Company’s Third
Amended and Restated Certification of Incorporation and Article X of the
Company’s Bylaws, all subject to the provisions thereof and to applicable
Delaware law.

11. Choice of Laws. This Agreement is made and entered into in the State of
Texas, and shall in all respects be interpreted, enforced and governed under the
laws of the State of Texas. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.

12. Severability. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

13. Complete Agreement. The parties hereto agree that the February 2011
Employment Agreement (including any other amendments thereto) as modified by
this Agreement, contains the full and final expression of their agreements with
respect to the matters contained therein, and acknowledge that no other promises
have been made to or by any of the parties that are not set forth in these
Agreements.

The parties agree that neither the offer of, nor the execution of, this
Agreement will be construed as an admission of wrongdoing by anyone. Instead,
this Agreement is to be construed solely as a reflection of the parties’ desire
to facilitate a peaceful separation of employment and to make sure there are no
unresolved issued between them.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day set
forth above.

 

GRACE COWAN

(“Executive”)

   

WASTE MANAGEMENT, INC.

(The “Company”)

    By:   /s/ David P. Steiner /s/ Grace Cowan       Grace Cowan           Its:
  Chief Executive Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

The employment of Executive is terminated, effective August 31, 2012 (the
“Employment Termination Date”). Executive is therefore, entitled to the payments
and benefits listed below and detailed in under Section 6(e) (i) and (ii) of the
Employment Agreement whether or not she signs this Agreement.

 

  a) Base salary and benefits up to and including the Employment Termination
Date;

 

  b) Reimbursement for all expenses incurred on behalf of the Company up to the
Employment Termination Date and paid in accordance with Company policy; or

 

  c) Payment for vacation days accrued but unused in 2012.

All applicable withholdings will be deducted from payments described herein.

Executive is entitled to the benefits described above in this Exhibit A whether
or not she executes this Separation Agreement.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

The employment of Executive is terminated, effective August 31, 2012 (the
“Employment Termination Date”). As Executive’s employment is being terminated
pursuant to Section 5(e) of the Employment Agreement, Executive is entitled to
certain compensation and benefits set forth in Section 6(e) (iii) (iv) and
(v) of the Employment Agreement only after she executes and does not revoke this
Separation Agreement.

In consideration of the premises and promises herein contained, it is agreed
that the Company will provide Executive the following benefits if she executes
this Agreement and does not revoke it. The payments and benefits to be provided
are as follows:

 

  a) A payment under the Company’s 2012 Annual Incentive Plan (AIP) on the same
basis and to the same extent payments are made to other senior executives of the
Company. Executive will receive 8/12 of any such calculated payment on or about
March 15, 2013.

 

  b) A severance payment in the gross amount of One Million Two Hundred Thousand
Dollars and No Cents ($1,200,000.00), approximately equal to two times the sum
of Executive’s base salary ($375,000.00) and her Target Bonus ($225,000.00).
This severance amount will be paid as follows: Six Hundred Thousand Dollars and
No Cents ($600,000.00) shall be paid no later than 10 days after Executive
executes and does not revoke this Agreement; and the remaining Six Hundred
Thousand Dollars and No Cents ($600,000.00) will be paid on or about
December 28, 2012.

 

  c) Twenty-four months of continued group health and/or dental insurance
coverage that Executive participated of her Employment Termination Date.
Executive must entirely elect COBRA coverage and the Company will pay for 18
months or until Executive’s death or eligibility for coverage by a subsequent
employer, the portion of the COBRA premium in excess of the regular employee
premium contribution required of similarly situated active employees of the
Company. Thereafter, Executive will have no additional COBRA coverage, but if
Executive has not obtained coverage from a subsequent employer, the Company will
provide up to six months additional medical and dental coverage and Executive
will only be required to pay an amount equal to premiums required of similarly
situated active employees.

 

  d) A lump sum separation bonus in the amount of Six Hundred Fifty Thousand
Dollars and No Cents ($650,000.00), payable on or about December 28, 2012.

All Applicable withholdings will be deducted from all payments described herein.

 

9



--------------------------------------------------------------------------------

EXHIBIT C

Executive’s employment as the Company’s Senior Vice President, Customer
Experience is being terminated effective August 31, 2012. As a result, Executive
is being offered certain consideration as described in Executive’s Employment
Agreement, plus an additional separation bonus, in exchange for executing and
not revoking the general release contained in this Agreement. There are no
similarly situated employees to Executive; her duties and responsibilities will
be distributed to others.

Although there is no comparable position to Executive’s, as she reports directly
to the Chief Executive Officer of the Company, below is a chart showing the
other positions reporting directly to the Chief Executive Officer, annotated by
age and whether they are separating and will be offered consideration in
exchange for a release (“Selected”) or there are no current plans to separate to
their employment (“Not Selected”). The chart was prepared as of July 25, 2012.

This data is subject to change, and may be affected by future employment
decisions. If you have any questions about this information, contact Mark
Schwartz at (713) 265-1608.

 

Job Title

   Age      Selected    Not Selected

EVP, Growth, Innovation & Field Support

     59          X

Director, Aviation

     52          X

SVP, Government Affairs & Corp Communications

     52          X

Corp VP, Business Partner

     53          X

SVP General Counsel & CCO

     64          X

Chief Strategy Officer

     43          X

Sr. Executive Assistant - CEO

     49          X

SVP, Chief Information Officer

     50          X

SVP, Customer Experience

     54       X   

EVP, Fin, Recycling &Energy Services

     52          X

SVP, Eastern Group

     50          X

SVP, Midwestern Group

     58          X

SVP, Southern Group

     58       X   

SVP, Western Group

     61       X   

 

10